Citation Nr: 1729767	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for left shoulder strain prior to June 1, 2011.

2. Entitlement to an evaluation in excess of 20 percent for left shoulder strain from June 1, 2011 forward.

3. Entitlement to an initial evaluation in excess of 10 percent for left ankle strain. 

4. Entitlement to an initial compensable evaluation for gastroesophageal reflux (GERD) with a small sliding type hernia and duodenitis prior to April 30, 2015.

5. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux (GERD) with a small sliding type hernia and duodenitis from April 30, 2015 forward. 




REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2006 to January 2010 with service in Southwest Asia and was awarded the Combat Action Ribbon. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned initial ratings for the disabilities captioned above.  

IN July 2012, the RO granted an increased rating of 20 percent for the Veteran's left shoulder disability, effective June 1, 2011.   In June 2015, the RO granted an additional increased rating of 10 percent for the Veteran's gastroesophageal reflex disorder (GERD) with small sliding type hernia and duodenitis, effective April 30, 2015.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

In June 2016, the Board remanded the claim for further development.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial increased rating for his service-connected left shoulder disability, left ankle disability and his gastroesophageal reflex (GERD). A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regretfully, another remand is warranted to comply with the June 2016 remand directives. 

Previously, the case was before the Board in June 2016. The case was remanded for additional development and to attempt to associate outstanding private treatment records with the claims file. Notification was provided to the Veteran to identify and authorize for release any outstanding treatment records in August 2016. See August 16, 2016 VA correspondence. Neither the Veteran nor his representative has identified or authorized for release any outstanding treatment records. 

The Board finds that another attempt to notify the Veteran to identify and authorize the recovery of private records is warranted because the file contains conflicting information on his accurate current address.  

In a July 2009 claim for VA disability benefits, the Veteran provided the address of his spouse on [REDACTED] in a town in Illinois.  At the time of his discharge from active duty in 2010, the Certificate of Release or Discharge from Active Duty (DD Form 214) listed the Veteran's mailing address after separation at the same address on [REDACTED] in that town in Illinois.  The Veteran subsequently received medical care at VA facilities in St. Louis that listed this address on examination scheduling documents.  The Veteran appeared for those examinations.  

Starting in approximately 2012, RO and Board correspondence and adjudicative documents were sent to a different address on [REDACTED] in the same town.  In a September 2012 substantive appeal and in a January 2016 Declaration of Status of Dependents, the Veteran noted his address on [REDACTED].  The latter is the most recent communication of record from the Veteran.  

However, in March 2015, the VA medical facility scheduled an examination for the Veteran listing the address on [REDACTED], and the Veteran appeared for the examination.  In August 2016 VA treatment records it was noted that newly prescribed medications were undeliverable to the Veteran due to a change in address but the correct address was not noted.  Further VA test results in August 2016 were mailed to the Veteran at an address on [REDACTED] which differs from the [REDACTED] address but there was no record that these results were returned undelivered.  

In compliance with the Board's July 2016 remand instructions, the RO sent correspondence to the Veteran at the [REDACTED] address.  See August 16, 2016 VA correspondence. The August 16, 2016 VA correspondence identified previously noted private treatment records relating to the Veteran's left shoulder, left ankle and GERD, which are not of record. Specifically, private treatment records from an October 2012 left shoulder arthroscopy, a 2012 upper gastrointestinal endoscopy (UGI) and ongoing treatment by a private orthopedist were previously identified. 

The Board notes that notice means written notice sent to a claimant or payee at his latest address of record.  See 38 C.F.R. § 3.1 (q) (2016).  It is not clear whether the Veteran is now using either or both addresses to receive medical and benefits information.  While not definitive, the present state of the record sufficiently raises the possibility that the Veteran did not receive the August 2016 correspondence requesting he identify and authorize for release outstanding treatment records.  Resolving all doubt in the Veteran's favor and providing him every opportunity to substantiate the claims, the Board finds that in order to fulfill the duty to assist the AOJ should make one more attempt to confirm the Veteran's current address of record and re-send the notice of outstanding private treatment records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the Veteran's current mailing address by contacting the Veteran and/or his representative or by using available public resources. Once the Veteran's current and correct address is identified and verified re-mail the Veteran the August 16, 2016 VA correspondence, and afford him the appropriate opportunity to respond. 

All efforts to verify the Veteran's correct address must be thoroughly documented. 

2. Then initiate one more attempts to obtain authorization, recovery, and association with the claims file further medical records (private and/or VA) identified and authorized for release by the Veteran, associated with his left shoulder, left ankle, and GERD. Specifically, private treatment records from the October 2012 left shoulder arthroscopy, a 2012 UGI and ongoing treatment by a private orthopedist were identified.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




